DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment on 03/03/2022 have been entered.  The 103 rejections on claims 1-6 are withdrawn in light of claim amendments.  Claims 1-6 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding claim 1, Yokoyama et al. (US 6,882,379) teaches 
an image display module (figures 1, 2, 5 and 6) comprising,
a first panel (array of LEDs 102R; 601R) configured to emit first imaging light of a red wavelength region (col. 8, lines 53-54 teaches red light source is configured of an array of LEDs 102R (red) that emit light of a wavelength in the red region), the first imaging light having no polarization characteristics (102R have no polarization characteristics);
a second panel (array of LEDs 102B; 601B) configured to emit second imaging light of a blue wavelength region (col. 9, lines 12-14 teaches blue light source is configured of an array of LEDs 102B (blue) that emit light of a wavelength in the blue region), the second imaging light having no polarization characteristics (102B have no polarization characteristic);
a third panel (array of LEDs 102G; 601G) configured to emit third imaging light of a green wavelength region, the third imaging light having no polarization characteristics (col. 7, lines 65-68 and col. 8, line 15; and 102G have no polarization characteristics); and
a color combined prism (dichroic prism 101) configured to emit combined light combined from the first imaging light, the second imaging light, and the third light(col.8, lines 49-53 teaches about the periphery of the dichroic prism 101 are deployed a red light source, green light source, and blue light source that are configured of two-dimensional arrays of light emitting diode (LEDs)), wherein
the color combined prism (dichroic prims 101) includes a first dichroic mirror having no polarization separation characteristics, and a second dichroic mirror having no polarization separation characteristics (col. 8, lines 19-26 teaches the light leaving the red light source is reflected by the red reflecting mirror of that dichroic prism 101.  The light leaving the blue light source is reflected by the blue reflecting mirror of the dichroic prism 101.  And the light leaving the green light source is transmitted through the dichroic prism 101, no polarization characteristics).
However, regarding claim 1, the prior art Yokoyama taken either singly or in combination fails to anticipate or fairly suggest an image display module comprising 
the first dichroic mirror having a non-polarized cutoff wavelength,
the first imaging light emitted from the first panel has a non-polarized peak wavelength that is in a range of from 630 nm to 680 nm, is not less than 630nm, and is not more than 680nm, and
the non-polarized peak wavelength of the first imaging light emitted from the first panel is longer than the non-polarized cutoff wavelength of the first dichroic mirror, in combination with all other claim limitation of claim 1.
With respect to claims 2-6, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872